PCIJ_AB_48_EasternGreenland_DNK_NOR_1932-08-03_ORD_01_IM_00_FR.txt. 277

COUR PERMANENTE DE JUSTICE INTERNATIONALE

1932.

3 août.
Rôle général
nos 52 et 53.

ORDONNANCE RENDUE A LA DATE DU 3 AOÛT 1932

VINGT-CINQUIÈME SESSION

8 août 1932.

AFFAIRE RELATIVE AU STATUT
JURIDIQUE DU TERRITOIRE DU SUD-EST
DU GROENLAND

DEMANDE EN INDICATION DE MESURES CONSERVATOIRES

Présents: MM. ADATCI, Président; GUERRERO, Vice-Président ;
le baron RoOLIN-JAEQUEMYNS, lé comte Rostwo-
ROWSKI, FROMAGEOT, DE BUSTAMANTE, ALTAMIRA, ANZI-
LOTTI, Urrutia, sir CECIL Hurst, MM. SCHÜCKING,
NEGULESCO, Jhr. VAN Eysinca, M. WANG, ges,
MM. Voct et ZAHLE, juges ad hoc.

La Cour,

ainsi composée,

après délibéré en Chambre du Conseil,
vu les articles 31, 40 et 41 du Statut,
vu les articles 35 et 57 du Règlement,

Rend l'ordonnance suivante :
EN CE QUI CONCERNE L'ÉTAT DE LA PROCEDURE ET DES FAITS:

Considérant que, par une requête du 18 juillet 1932, trans-
mise à la Cour par lettre du même jour du chargé d’affaires
de Norvège à La Haye, le Gouvernement norvégien a intro-
duit contre le Gouvernement danois une instance relative au
statut juridique de certaines parties du territoire sud-est du
Groéniand ;

13
278 TERRITOIRE SUD-EST DU GROËNLAND

Considérant qu'aux termes de la requête, « par décret
royal du 12 juillet 1032, le Gouvernement royal de Norvège
a soumis à la souveraineté de la Norvège le territoire sud-est
du Groënland, situé entre 63° 40’ et 60° 30’ de latitude nord »;
que «cette mesure a été prise pour protéger les intéréts
norvégiens, étant donné que le Gouvernement danois avait
fait savoir antérieurement au Gouvernement norvégien qu'il
avait muni le chef d’une expédition danoise, destinée à ces
contrées, de l'autorité de police qui, selon les intentions du
Gouvernement danois, devrait étre exercée non seulement vis-
à-vis des ressortissants danois, mais aussi vis-à-vis des ressor-
tissants norvégiens »; que «le Gouvernement norvégien
estime qu’il y a lieu de demander à la Cour en même temps
une décision ordonnant des mesures conservatoires provi-
soires conformément à l'article 41 du Statut de la Cour
(cf. aussi l’article 57 du Règlement) »; que cette opinion,
fondée sur certaines déclarations parues dans la presse danoise,
est motivée par la considération « qu’il y a lieu de craindre
sérieusement que le Gouvernement danois ne procède à des
actes de violence vis-à-vis des ressortissants norvégiens
séjournant et exerçant leur industrie sur le territoire » dont
il s’agit ;

Considérant que la requête conclut à ce qu'il plaise à la
Cour, non seulement de « dire et juger que la soumission à
la souveraineté de la Norvège du territoire sud-est du Groën-
land situé entre 63° 40’ et 60° 30’ de latitude nord — sou-
mission effectuée par décret royal du 12 juillet 1932 — est
juridiquement valable et que, par conséquent, ledit territoire
est soumis a la souveraineté de la Norvége », mais aussi de
« décider d’ordonner immédiatement au Gouvernement danois
comme mesure conservatoire provisoire de s’abstenir, sur
ledit territoire, de toute mesure de contrainte vis-a-vis des
ressortissants norvégiens » ;

Considérant, toutefois, que, dans la lettre en date du 18 juil-
let dernier, par laquelle il a transmis la requête à la Cour,
le chargé d’affaires de Norvège à La: Haye a prié la Cour,
d’ordre de son Gouvernement, « de surseoir à statuer sur la
demande de mesures conservatoires si le Gouvernement danois
fait savoir 4 la Cour qu’il ne procédera pas a des mesures de

contrainte » ;

14
279 : .. TERRITOIRE SUD-EST DU GROËNLAND

Considérant, -d’autre:part, que, par lettre également en date

du 18 juillet 1932; Te ministre de Danemark à La Haye a
transmis à la Cour une requête introductive portant devant
la Cour un différend entre le Gouvernement danois et le
Gouvernement norvégien au sujet du Groënland ;
- Considérant que cette requête invoque la proclamation
royale en date du 12 juillet 1932, par laquelle « le Gouverne-
ment norvégien a déclaré avoir procédé à l'occupation du
territoire entre 63° 40’ et 60° 30’ de latitude nord sur la
côte orientale du Groénland »; qu’elle conclut à ce qu’il
plaise à la Cour « dire et juger que la promulgation de l’occu-
pation susmentionnée ainsi que toute mesure prise à cet égard
par le Gouvernement norvégien constituent une infraction a
l'état juridique existant et, par conséquent, sont illégales et
non valables »; qu’enfin, aux termes de la requête, « le Gou-
vernement danois se réserve d'adresser à la Cour, conformé-
ment à l’article 41 du Statut et à l’article 57 du Règlement, si
les circonstances l'exigent, une requête en vue de mesures
conservatoires pour la protection des droits du Gouvernement
danois » ; .

Considérant que, par une note du 22 juillet 1932, signée
par le ministre de Danemark à La Haye, le Gouvernement
danois a fait parvenir à la Cour ses observations sur la lettre
susmentionnée du chargé d'affaires de Norvège à La Haye;
que, dans sa note, le Gouvernement danois « constate » que
« la requête norvégienne tendant à obtenir une mesure conser-
vatoire » « est sans aucun fondement »: qu’à l’appui de cette
opinion il allégue que « ni l’année dernière ni cette année,
il ne s’est présenté le moindre fait qui pourrait motiver la
démarche norvégienne » et qu’on « ne saurait rendre respon-
sable le Gouvernement danois » des déclarations reproduites
par la presse danoise et invoquées par le Gouvernement
norvégien ;

Considérant qu'en conséquence le Gouvernement danois prie
la Cour «de rejeter la demande norvégienne de mesures
conservatoires comme étant sans objet et sans fondement »;
que, d’autre part, dans sa note du 22 juillet, le Gouverne-
ment danois « rappelle qu'il s’est réservé de demander à la
haute Cour de prendre des mesures conservatoires, pour le
cas où les personnes, auxquelles le Gouvernement norvégien

15
280 : TERRITOIRE SUD-EST DU GROËNLAND

a donné une autorité que le Gouvernement danois estime sans
aucune légalité et en conséquence comme non existante, ou
d’autres personnes agiraient d’une façon qui pourrait porter
atteinte à la législation protectrice des Esquimaux qui vivent
dans les contrées visées par la dernière déclaration d’occupa-
tion, ou si d’autres incidents pourraient surgir »; que, cepen-
dant, aucune demande n’a été faite en vertu de cette réserve ;

Considérant que lesdites observations du Gouvernement
danois, dûment communiquées au Gouvernement norvégien,
n'ont provoqué aucune démarche de la part de ce Gouvernement ;

Considérant qu'aux termes de l’article 57 de son Règlement
« Ja Cour n'indique des mesures conservatoires qu'après avoir
donné aux Parties la possibilité de faire entendre leurs obser-
vations à ce sujet »;

Considérant qu'après délibéré en Chambre du Conseil, la
Cour a décidé, le 22 juillet 1932,

a) de tenir, le 28 juillet 1932, une audience publique
au cours de laquelle l’occasion serait donnée aux Parties
de présenter de vive voix à la Cour leurs observations,
qui devraient, toutefois, être brièvement résumées dans
un document à déposer à l’audience ;

b) d'admettre, pour les besoins de la procédure sur la
demande norvégienne en indication de mesures conser-
vatoires, les juges ad hoc dûment désignés par les Parties,
« vu que, dans je cas actuel, la présence de juges ad hoc
n’est pas incompatible avec le caractère d'urgence des

mesures conservatoires » ;

Considérant que les Parties, se prévalant du droit que leur
confère l’article 31 du Statut — disposition dont l'appli-
cabilité à l'espèce avait été reconnue par la Cour —, avaient,
en effet, procédé à la désignation de juges ad hoc en vue des
instances introduites par les requêtes du 18 juillet 1932;
que le Gouvernement norvégien avait désigné à cet effet
M. Benjamin Vogt, ministre de Norvège à Londres, et le
Gouvernement danois M. Herluf Zahle, ministre du Danemark
à Berlin ; .

Considérant que les Parties ont désigné comme leurs repré-
sentants près la Cour pour les besoins de ladite procédure,

16
281 TERRITOIRE SUD-EST DU GROËNLAND

le Gouvernement norvégien :

agent: M. Bull, chargé d’affaires de Norvège à La Haye;
agents et avocats: MM. Arne Sunde, avocat à la Cour suprême
de Norvège, ancien ministre de la Justice, et Per Rygh,
avocat à la Cour suprême; conseil et avocat: M. Gilbert-
Charles Gidel, professeur à la Faculté de droit de l’Université
de Paris et à l’École libre des Sciences politiques; expert:

M. Adolf Hoel, professeur agrégé à l'Université d’Oslo ;

et

le Gouvernement danois :

agent: M. de Scavenius, ministre du Danemark à La Haye;
agent, conseil et avocat: M. K. Steglich-Petersen, avocat à
la Cour suprême du Danemark ; conseil et avocat: M. Gustav
Rasmussen, docteur en droit, du ministère des Affaires étran-
gères à Copenhague ; |

Considérant que, le 28 juillet x932, la Cour a entendu
MM. Rygh, Sunde, Steglich-Petersen et Rasmussen en leurs
exposés, réplique et duplique; qu’elle a dûment reçu, des
agents des Parties, les résumiés desdits exposés, dont elle
avait prescrit le dépôt ;

Considérant qu'aux termes de l'exposé de M. Rygh, la
demande norvégienne en indication de mesures conservatoires
avait pour objet d'amener le Gouvernement danois à « s’abste-
nir de toute mesure de contrainte et de toute application de
force contre les ressortissants norvégiens » dans le territoire
dont il s’agit ;

Considérant que, dans son exposé, M. Sunde a indiqué
que la demande norvégienne avait pour objet « d'éviter des
événements regrettables et qui ne sauraient éventuellement
être réparés moyennant le versement d’une simple indemnité,
ou par quelque autre prestation matérielle »; qu’il a ajouté
que, de l'avis du Gouvernement norvégien, « sa demande est
bien fondée, moralement, juridiquement et aussi politiquement,
et que les mesures provisoires sollicitées constituent, dans les
circonstances, le meilleur moyen d'empêcher des incidents
fâcheux »; qu’enfin, selon lui, « il n’y a aucun doute que la
Cour pourrait satisfaire à cette demande, sa compétence n'étant
limitée ni par le Statut ni par le Règlement de la Cour»;

17
282 TERRITOIRE SUD-EST DU GROËNLAND

Considérant qu'à la fin de son exposé, M. Sunde a fait,
au nom du Gouvernement norvégien, la déclaration dont la
partie pertinente est ainsi congue:

« …. la Norvège estime que les deux Parties devraient,
en attendant la décision de la Cour, observer une mutuelle
déférence quant à leurs points de vue réciproques. La Norvège,
animée des sentiments de respect dus à la Cour, se déclare,
pour sa part, toute prête à observer l'attitude ci-dessus

x

définie, de façon à renoncer, sur ce territoire, à tout emploi
de la force à l'égard de l’autre Partie, de ses ressortissants,
de leur propriété et de leurs droits.

Le Gouvernement de Norvège accepte, en conséquence,
que la demande en indication de mesures conservatoires
formulée par lui dans sa requête du 18 juillet 1932 soit
comprise comme visant des mesures s'appliquant de manière
égale aux deux Parties à la présente instance. »

Considérant qu’aux termes de l'exposé de M. Steglich-
Petersen, « la demande norvégienne qui a pour objet Vindi-
cation de mesures conservatoires ne trouve pas d'appui dans
l’article 41 du Statut et l’article 57 du Règlement » — les-
quels ne traitent que de la préservation des droits de l’une
ou de l’autre Partie —, étant donné que, selon lui, la Norvège
n’est bénéficiaire, dans le territoire dont il s’agit, d’aucun
droit susceptible de faire l’objet d’une mesure conservatoire ;
que, selon le même exposé, la demande norvégienne vise
plutôt la prévention d'incidents « susceptibles d’aggraver ou
d'étendre le différend », mais que l'obligation d'éviter de tels
incidents constitue une obligation indépendante pour les deux
Parties, lesquelles ont accepté l’« Acte général de conciliation,
de règlement. judiciaire et de règlement arbitral » du 26 sep-
tembre 1928; que, d’ailleurs, d’après l’exposé de M. Steglich-
Petersen, le Gouvernement norvégien n'aurait pas établi
la réalité du danger de voir se produire des incidents ; enfin,
que ledit exposé conclut à ce qu'il plaise à la Cour « rejeter
la demande du Gouvernement norvégien du 18 juillet 1932
qui avait pour objet l'indication de mesures conservatoires
conformément aux articles 41 du Statut et 57 du Règlement »;

Considérant que l'exposé de M. Rasmussen conclut à ce
qu’il plaise à la Cour « déclarer non justifiée la demande de
mesures, conservatoires présentée par le Gouvernement norvé-
gien »; -

18
283 TERRITOIRE SUD-EST DU GROËNLAND

Considérant qu’il est constant :

1) que, dans le territoire visé par les requêtes du 18 juillet
1932, se trouvent un petit nombre de ressortissants norvégiens,
membres de deux expéditions de chasse; que l’un de ces
ressortissants norvégiens est muni par son Gouvernement de
pouvoirs de police; |

2) que deux expéditions danoises, relativement nombreuses,
comprenant des membres munis de pouvoirs de police, sont
en route pour ledit territoire ou y sont déjà arrivées ;

Considérant, par ailleurs, que la Partie norvégienne soutient
qu'aucune personne — soit indigène soit ressortissant de pays
autres que le Danemark ou la Norvège — ne se trouve dans
le territoire; que cela est cependant contesté par la Partie
danoise ;

Considérant que, selon la Partie norvégienne, ii est inévitable,
à cause des conditions topographiques du territoire dont il
s’agit, que « les Norvégiens et les Danois qui demeurent ou
qui travaillent sur cette côte se rencontrent souvent »; que,
d'autre part, suivant la Partie danoise, « il s’agit de régions
immenses et d’un fort petit nombre de personnes, ce qui
veut dire, en pratique, que les autorités danoises et les ressor-
tissants norvégiens dont il s’agit ne se rencontreront qu’a de
très rares intervalles et tout à fait par hasard » ;

Considérant que la Partie danoise a allégué, et que la
Partie norvégienne n’a pas contesté, que des ressortissants
danois et norvégiens, munis par leurs Gouvernements respectifs
de pouvoirs de police, se sont, en 1931, simultanément trouvés
dans une autre partie du Groénland oriental, sans que des
incidents s’en soient suivis ;

EN DROIT,

Sur l’article 41 du Statut :

Considérant qu'aux termes de l’article 41 du Statut, « la
Cour a le pouvoir d'indiquer, si elle estime que les cirron-
stances l’exigent, quelles mesures conservatoires du droit
de chacun doivent être prises à titre provisoire » ;

Considérant qu’il peut être soutenu en principe que ledit
pouvoir de la Cour n'existe que par rapport à un différend

19
284 ‘TERRITOIRE SUD-EST DU GROENLAND

dont celle-ci est déja saisie, mais qu’il n’est pas nécessaire
pour la Cour, dans la présente espéce, de se prononcer sur
cette question d’interprétation de ses pouvoirs, vu qu’elle est
déjà valablement saisie — soit par le Danemark, soit par la
Norvège, soit par les deux pays — d’un différend entre
la Norvège et le Danemark relatif au statut juridique du terri-
toire sud-est du Groénland; que ce différend a pour origine
le décret royal norvégien susmentionné du 12 juillet 1932;
et que l’objet du différend est la validité en droit de Foccu-
pation proclamée dans ledit décret royal, « la Norvège étant
convaincue que l'occupation est valable et légale, tandis que
le Danemark est d’un avis contraire »;

Considérant, d'autre part, qu’il est constant que la Cour
peut procéder à l'indication de mesures conservatoires tant
à la demande des Parties (ou de l’une d'elles) que d'office ;
mais qu’il convient d'examiner tout d’abord Ja demande
norvégienne en indication de mesures conservatoires pour voir
ensuite s’il y a lieu de procéder, le cas échéant, à une indica-
tion d'office ; :

Sur la demande norvégienne de mesures conservatoires :

x

Considérant, à l'égard de la demande norvégienne, que,
selon la jurisprudence de la Cour, « l’objet des mesures
conservatoires prévues au Statut de la Cour est de sauvegarder
les droits de chacun en attendant que la Cour rende sa déci-
sion », savoir, pour autant que le préjudice dont ces droits
sont menacés serait irrémédiable en droit ou en fait ;

Considérant qu’il a été soutenu cependant que, suivant
les termes de l'article 41 du Statut, la Cour a également
compétence pour indiquer des mesures conservatoires dans
le seul dessein de prévenir des occurrences regrettables et des
incidents fâcheux ;

Considérant qu'il n’y a pas lieu pour la Cour, dans la
présente espèce, de prendre position à l'égard de cette contro-
verse d'interprétation, vu qu'en partant de chacun des deux
points de vue elle arrive au même résuitat ;

Considérant, en effet, que, si l’on se place au point de
vue consacré par la jurisprudence de la Cour, il y a lieu de
constater que la demande norvégienne en indication de mesures

x

conservatoires, telle qu’elle a été exposée à la fois dans la

20
285 TERRITOIRE SUD-EST DU GROËNLAND

requête du 18 juillet et à l’audience du 28 juillet 1932, n’est
pas fondée sur l’allégation que les mesures que le Gouverne-
ment norvégien prie la Cour d’empécher préjugeraient un droit
‘norvégien reconnu ou éventuel ;

Considérant que, d’ailleurs, les incidents que le Gouverne-
ment norvégien aurait en vue de "prévenir ne peuvent en
aucun cas et en aucune mesure préjuger l’existence ou la valeur
des droits souverains revendiqués par la Norvège sur le terri-
toire dont il s’agit, à supposer que ces droits soient dûment
reconnus par la Cour dans son arrêt futur sur le fond du
litige ; que ce sont là les seuls droits qui pourraient, le cas
échéant, entrer en ligne de compte ;

Considérant dès lors que, pour autant qu'il s’agit de la
demande norvégienne en indication de mesures conservatoires,
les droits norvégiens, dont la sauvegarde exigerait Vindication
de telles mesures, ne sont pas en cause;

Considérant, si l’on se place même au point de vue de
l'interprétation plus large de l'article 4r du Statut, qu’il
n'apparaît pas qu'il y ait lieu de craindre que les incidents
visés dans la demande norvégienne viennent effectivement à
se produire ;

Considérant, en effet, que dans sa note du 22 juillet 1932
le Gouvernement danois a déclaré qu'il « maintiendra .... comme
il l’a fait jusqu'ici » l’attitude qui consiste à « donner aux
‘sujets norvégiens toute liberté d'exercer leur industrie sur
la côte orientale du Groënland, que leur donne cette conven-
tion » (sci. la Convention dano-norvégienne du g juillet 1924
relative au Groënland oriental); que, d’après l'exposé fait
devant la Cour par M. Steglich-Petersen, cette attitude s'étend
également aux Norvégiens formellement munis de pouvoirs
de police; qu'aux termes du même exposé, le président du
Conseil des Ministres de Danemark a publiquement désavoué
l’idée du recours à des mesures de rétorsion de quelque
nature qu’elles soient ; enfin, qu'aux termes de l'exposé de
M. Rasmussen, « aussi longtemps que les ressortissants norvé-
giens qui, sur la base de la Convention de 1924, séjournent
dans la zone visée par la demande norvégienne, ne provoquent
pas eux-mêmes des incidents, il n’y a aucune raison de croire
que de tels incidents surgiront »;

21
286 TERRITOIRE SUD-EST DU GROËNLAND

Considérant, d’autre part, que, selon la communication faite
par M. Rygh à l'audience du 28 juillet, le Gouvernement
norvégien a donné au ressortissant norvégien muni de pouvoirs
de police, dans le territoire dont il s’agit, des instructions

ainsi CONÇUES :

« Après avoir conféré avec le ministère de la Justice, on
vous fait savoir que votre autorité de police, qui s'applique
également aux étrangers, devra être exercée avec le plus
haut degré de tact. Des égards particuliers devront être témoi-
gnés aux ressortissants danois. Il ne faut faire obstacle en
rien aux expéditions danoises qui se tiennent dans les limites
de la Convention de 1924 concernant le Groënland oriental,
toujours en vigueur. Le ministère vous rappelle l'importance
qu'il y a pour la position internationale. de la Norvège à
éviter les complications. Au cas où des difficultés particulières
se présenteraient, vous devrez demander télégraphiquement
des ordres. Vous êtes prié d’accuser réception de ce télégramme
par voie télégraphique. »

Considérant, de même, que la déclaration faite au nom du
Gouvernement norvégien par M. Sunde à ladite audience et
qui a été reproduite ci-dessus contient le passage suivant :

« La Norvège, animée des sentiments de respect dus à la
Cour, se déclare, pour sa part, toute prête … à renoncer,
sur ce territoire [le territoire dont il s’agit}, à tout emploi
de la force à l'égard de l’autre Partie, de ses ressortissants,
de leur propriété et de leurs droits »;

Considérant il est vrai que, d’une part, les déclarations
danoises reproduites ci-dessus ont été constamment accompa-
gnées de réserves visant l'exercice par les autorités danoises
d'actes destinés à assurer, dans le territoire dont il s’agit, le
maintien de l’ordre, tant à l'égard de la population indigène
que des étrangers, ainsi que l'observation de la législation
protectrice des Esquimaux ; et que, d’autre part, la déclara-
tion norvégienne du 28 juillet, faite dans l’hypothèse que la
Cour fera droit à la demande norvégienne en indication de
mesures conservatoires, présuppose la réciprocité ;

Considérant toutefois que, même ainsi formulées, lesdites
déclarations, prises ensemble, dénotent l'existence, dans les
milieux responsables des deux pays, d'un état d'esprit et
d’intentions éminemment rassurants ;

22
287 TERRITOIRE SUD-EST DU GROËNLAND

Considérant, d’ailleurs, qu’une fois ces intentions officielle-
ment proclamées devant la Cour, celle-ci ne doit ni ne peut
présumer que les deux Gouvernements en cause puissent agir
autrement qu'en conformité des intentions ainsi manifestées ;

Considérant, en outre, que la Convention relative au Groën-
land oriental, conclue entre le Danemark et la Norvège le
9 juillet 1924 et qui est toujours en vigueur, fait droit entre
les Parties par rapport au territoire dont il s’agit ; que, d’après
le procès-verbal final signé à Christiania, le 28 janvier 10924,
par les délégations danoise et norvégienne auxquelles avait
été confiée l'élaboration de ladite convention, celle-ci a préci-
sément pour objet « d'éviter qu'un conflit ne s'élève sur les
points qui en présentent la possibilité »; que cette convention,
qui règle notamment des questions relatives à la chasse, à la
pêche, à la « prise en possession à titre d'usage » et au
travail scientifique et humanitaire, présuppose (art. 3, al. 2)
que les ressortissants danois et norvégiens se trouvant dans
les territoires visés par la convention (y compris le territoire
visé par le décret royal norvégien du 12 juillet 1932) sont,
aux points de vue de la chasse et de la pêche, soumis à la
législation de leurs pays respectifs ;

Considérant enfin que, le différend relatif au statut juridique
du territoire sud-est du Groënland étant spécialement soumis
à Ja Cour par les requêtes du 18 juillet 1932, aucun acte
desdits Gouvernements dans le territoire dont il s’agit ne
saurait exercer une influence quelconque sur l'état de droit
qu’il incombe à la Cour de définir; que, dès lors, les Parties
n’ont aucun intérêt à faire procéder à des actes de nature à
pouvoir provoquer des incidents ;

Considérant, dans ces conditions, et abstraction faite de la
.question de savoir si des droits norvégiens dont la sauvegarde
demanderait Vindication de mesures conservatoires sont ou
non en cause, que les circonstances signalées dans la requéte
norvégienne et dans les exposés ultérieurs n’exigent pas que
de telles.mesures soient prises ;

Sur Vindication d'office de mesures conservatoires :

Considérant, d’autre part, qu’il convient pour la Cour d’exa-
miner. s’il y a lieu ou non de procéder d’office à Vindication de

23
288 TERRITOIRE SUD-EST DU GROËNLAND

mesures conservatoires à l’occasion des deux requêtes du
18 juillet 1932, indépendamment de la demande norvégienne
à cet effet ;

Considérant que la Cour entend envisager ici seulement le
différend qui est relatif à la souveraineté sur les parties du
territoire sud-est du Groënland visées par le décret royal nor-
végien du 12 juillet 1932 et qui a son origine dans ledit décret ;

Considérant que les droits qu'il s'agirait, le cas échéant, de
sauvegarder par rapport à l'instance introduite le 18 juillet
1932 et relative au Groénland du Sud-Est sont — dès lors —
uniquement les droits éventuels de souveraineté que la Cour
pourrait être amenée à reconnaître, en statuant sur le fond,
à l’une ou à l’autre des Parties;

Considérant qu’à l'audience du 28 juillet 1932, M. Steglich-
Petersen a déclaré, au nom du Gouvernement danois, « qu’eu
égard à la déférence qui est naturelle» vis-à-vis de la Cour,
ce Gouvernement «n’a pas l'intention, tant que l'affaire sera
pendante devant elle, de prendre une mesure quelconque de
nature à modifier le statut juridique du territoire qui fait
l’objet du procès » ;

Considérant qu’à la même occasion, M. Sunde a déclaré,
au nom du Gouvernement norvégien, que, de l'avis de ce
Gouvernement, « les deux Parties devraient, en attendant la
décision de la Cour, observer une mutuelle déférence quant à
leurs points de vue respectifs » ;

Considérant qu’eu égard au caractère des droits éventuels
dont il s’agit, envisagé par rapport aux conditions naturelles
du territoire en cause, même « des mesures de nature à modi-
fier le statut juridique du territoire » ne sauraient, d’après
les renseignements dont la Cour dispose actuellement, affecter
la valeur de ces droits éventuels une fois que, dans son arrêt
sur le fond, la Cour les aurait reconnus à l’une ou à l’autre des
Parties; qu’en tout cas, l'effet de pareilles mesures ne serait
point irréparable en fait ; oe L

Considérant, d’ailleurs, que les deux Parties sont liées par
l'« Acte général de conciliation, de règlement judiciaire et de
règlement arbitral » signé à Genève le 26 septembre 1928 ;
qu'aux termes de l’article 33, alinéa 3, de cet acte, « les Par-

x

ties s’engagent » notamment « à ne procéder: à aucun acte,

24
289 TERRITOIRE SUD-EST DU GROËNLAND

de quelque nature qu'il soit, susceptible d’aggraver ou d'étendre
le différend »; que l'interprétation et application de cette
clause est placée sous la garantie de la juridiction obligatoire
de cette Cour: que, dès lors, en cas d’atteinte portée aux
droits éventuels dont il s’agit, le remède juridique ne ferait
pas défaut, même abstraction faite de l'acceptation par les
Parties de la disposition facultative visée par l’article 36,
alinéa 2, du Statut ;

Considérant, dans ces conditions, que les droits éventuels en
question n’exigent pas, en ce moment, pour leur sauvegarde,
que des mesures conservatoires soient indiquées d'office par la
Cour à titre provisoire,

La Cour

1) rejette la demande du Gouvernement norvégien du
18 juillet 1932 en indication de mesures conservatoires ;

2) se réserve d'examiner ultérieurement si les circonstances
viennent à exiger que des mesures conservatoires soient prises,
conformément à l’article 41 du Statut.

Fait en français et en anglais, le texte français faisant foi,
au Palais de la Paix, à La Haye, le trois août mil neuf cent
trente-deux, en quatre exemplaires, dont l’un restera déposé
aux archives de la Cour et dont les autres seront transmis
respectivement au Gouvernement royal de Norvège, au Gouver-
nement royal de Danemark et au Conseil de la Société des
Nations. |

Le Président de la Cour:
(Signé) M. ADATCI.

Le Greffier de la Cour:
(Signé) À. HAMMARSKJOLD.

25
